Exhibit 10.2
Execution Version
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the ___
day of November, 2009 by and between Flagstar Bancorp, Inc., a Michigan
corporation maintaining offices at 5151 Corporate Drive, Troy, Michigan 48098
(the “Company”), and Matthew A. Kerin, whose mailing address is P.O. Box 330910,
West Hartford, CT 06133 (“Executive”) (the Company and Executive referred to
collectively as the “Parties” and individually as a “Party”).
W I T N E S S E T H:
     WHEREAS the Company is a holding company, primarily engaged, through its
subsidiaries, in the business of obtaining funds in the form of deposits and
wholesale borrowings and investing those funds in single-family mortgages and
other types of loans (the “Business of the Company”) and desires to employ
Executive as its Executive Vice President and Managing Director, Corporate
Specialties, and Executive desires to become so employed by the Company,
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the Parties agree as follows:
ARTICLE ONE
EMPLOYMENT
     1.01 Agreement as to Employment.
          This Agreement will be deemed to be effective as of November ___, 2009
(the “Effective Date”). As of the Effective Date, the Company hereby employs
Executive as its Executive Vice President and Managing Director, Corporate
Specialties, and Executive hereby accepts such employment by the Company,
subject to the terms of this Agreement. Notwithstanding anything herein to the
contrary, Executive’s employment and the Company’s and Executive’s obligations
hereunder are contingent upon receipt by Flagstar Bank, FSB (“Flagstar Bank”) of
prior written non-objection of the Regional Director of the Office of Thrift
Supervision in accordance with condition 7 of Order number 2009-06, issued
January 29, 2009 by the Office of Thrift Supervision. In the event such prior
written non-objection is not received, this Agreement shall terminate effective
immediately prior to the Effective Date and neither the Company nor Executive
shall have any obligations hereunder.
     1.02 Employment Term.
          The initial stub term of Executive’s employment by the Company under
this Agreement shall commence on the Effective Date and end on December 31, 2009
(the “Stub Period”). Following the Stub Period, the initial term of Executive’s
employment by the Company under this Agreement shall commence on January 1, 2010
and end on December 31, 2012 (the “Initial Term”), and Executive’s employment
hereunder shall continue thereafter for successive terms of one (1) year
following the Initial Term (the Stub Period, the Initial Term and each one
(1)-year term thereafter being collectively referred to as the “Term”), unless
either Party delivers written notice to the other Party at least two (2) months
prior to end of the Initial

 



--------------------------------------------------------------------------------



 



Term or of any subsequent year (the “Notice Period”) that it or he wishes to
terminate this Agreement, in which event this Agreement shall terminate as of
the end of the Term, unless earlier terminated as hereinafter provided. The
Company reserves the right to relieve Executive of his duties at any time after
his or its notice of termination without affecting his right to compensation and
other benefits under the Agreement during the Notice Period and without such
relief’s constituting a separate termination or a breach of this Agreement. No
termination of this Agreement shall be effective as to those portions of this
Agreement which, by their express terms as set forth herein, require performance
by either Party following termination of this Agreement.
     1.03 Freedom to Contract.
          Executive represents and warrants that he has the right to enter into
this Agreement, that he is eligible for employment by the Company and that no
other written or verbal agreements exist that would be in conflict with or
prevent performance of any portion of this Agreement. Executive further agrees
to hold the Company harmless from any and all liability arising out of any prior
contractual obligations entered into by Executive. Executive represents and
warrants that he has not made and will not make any contractual or other
commitments that do or would conflict with or prevent his performance of his
obligations hereunder.
     1.04 Title and Duties.
(a) During the Term, Executive shall be employed by the Company to serve as its
Executive Vice President and Managing Director, Corporate Specialties, subject
to the authority and direction of the Company’s Chief Executive Officer (“CEO”),
and shall report directly to the President and CEO. Executive shall perform such
duties relating to the Company and its affiliates, including any
subsequently-acquired affiliates (collectively the “Affiliates”), consistent
with his position as Executive Vice President and Managing Director, Corporate
Specialties, as are assigned to him from time to time by the CEO and any other
duties undertaken or accepted by Executive consistent with such position. In
that connection, throughout the Term, Executive shall serve as Executive Vice
President and Managing Director, Corporate Specialties of the Company as
determined by the Company’s Board of Directors (the “Board”) in its discretion.
Executive shall have such authority, responsibility and duties as are normally
associated with the position of Executive Vice President and Managing Director,
Corporate Specialties with respect to the Company. Executive shall be appointed
to such position with the Company effective as of the Effective Date.
(b) Subject to the provisions of this Section 1.04(b), Executive agrees to
devote substantially all of his business time and efforts to the Company as long
as he is employed under this Agreement. Notwithstanding the foregoing, Executive
may continue, throughout the Term, to engage in charitable, community and
personal activities and in the management of personal investments and his
personal and family affair.

-2-



--------------------------------------------------------------------------------



 



     1.05 Compensation.
(a) Base Salary. During the Stub Period, the Company shall pay to Executive a
gross monthly base salary of $39,583.00, payable monthly or more frequently in
accordance with the Company’s payroll policy for its other executives and
pro-rated for any partial month during the Stub Period. During the Initial Term,
the Company shall pay to Executive a gross annual salary of $475,000.00 (the
“Base Salary”), payable monthly or more frequently in accordance with the
Company’s payroll policy for its other executives. Following the Initial Term,
the Base Salary shall be reviewed for adjustment at the discretion of the Board
annually during the Term, and, if adjusted (but not below $475,000), such
adjusted amount shall become the “Base Salary” for purposes of this Agreement.
(b) Share Salary. During the Stub Period, the Company shall pay to Executive a
gross monthly share salary of $25,000.00, payable at the time that base salary
is payable to the Executive and pro-rated for any partial month during the Stub
Period, in grants of unrestricted shares of the Company’s common stock, par
value $0.01 per share (the “Common Stock”), having a Fair Market Value (as
defined below) on the date of grant equal to the pro rata portion of the share
salary payable on each such pay date. During the Initial Term, the Company shall
pay to Executive a gross annual share salary of $300,000.00 payable, at the time
that base salary is payable to the Executive, in grants of unrestricted shares
of the Common Stock, having a Fair Market Value on the date of grant equal to
the pro rata portion of the share salary payable on each such pay date (the
“Share Salary”). For purposes of this Agreement, “Fair Market Value” shall mean,
as of any specified date, the closing price of the Common Stock as reported in
The Wall Street Journal’s New York Stock Exchange (“NYSE”) — Composite
Transactions listing for such day (corrected for obvious typographical errors),
or if the shares are listed for trading on the NYSE but no closing price is
reported in such listing for such day, then the last reported closing price for
such shares on the NYSE, or if such shares are not listed or traded on the NYSE,
the closing sales price on any national securities exchange on which the Common
Stock is traded, or if the Common Stock is not traded on any national securities
exchange, then the mean of the reported high and low sales prices for such
shares in the over-the-counter market, as reported on the National Association
of Securities Dealers Automated Quotations System, or if such prices shall not
be reported thereon, the mean between the closing bid and asked prices reported
by the National Quotation Bureau Incorporated, or in all other cases, the fair
market value of a share of Common Stock as determined in good faith by the
Board. The Board may, but shall have no obligation to, engage one or more
appraisers in making its determination of Fair Market Value, and the Fair Market
Value as determined by the Board may be higher or lower than any such appraisal.
In making its determination of Fair Market Value, the Board shall comply with
Section 409A (as defined below), to the extent applicable, and the applicable
Internal Revenue Service and Treasury Department regulations thereunder.
Following the Initial Term, the Share Salary shall be reviewed for increase (but
not decrease) at the discretion of the Board annually during the Term, and, if
adjusted, such adjusted amount shall become the “Share Salary” for purposes of
this Agreement.

-3-



--------------------------------------------------------------------------------



 



(c) Discretionary Shares. The Company may (as determined by the Board, or a
committee thereof designated to make such determination, in its sole discretion)
grant to Executive, at the end of each calendar year, including the Stub Period,
an additional amount the Fair Market Value of which is equal to up to one-third
(1/3) of Executive’s annual compensation for such year, in restricted shares of
Common Stock, with the Fair Market Value of such shares determined on the date
of grant; provided, however, that no such shares shall be granted unless
Executive remains employed by the Company, without notice of termination of his
employment or this Agreement by either Party for any reason, through the date on
which any such grant is due to be made. For purposes of this Section 1.05(c),
“annual compensation” shall have the meaning as set forth in the Interim Final
Rule, as may be amended from time to time, including pursuant to any final rule.
The “Interim Final Rule” shall mean the interim final rule promulgated pursuant
to section 101(a)(1), 101(c)(5) and 111 of the Emergency Economic Stabilization
Act of 2008, as amended by the American Recovery and Reinvestment Act of 2009,
which was published by the Department of the Treasury on June 15, 2009. Any such
granted restricted shares shall vest (as determined by the Board, or a committee
thereof designated to make such determination, in its sole discretion) in
accordance with performance goals (which performance goals shall be determined
by the Board or such committee after consultation with the Executive and shall
be reasonably achievable without excessive risk taking in the context of the
Company’s business plan approved by the Board or such committee after
consultation with the Executive) and continued substantial service by Executive
as set forth in the grant agreement evidencing each such award and, until the
Company is no longer subject to the Troubled Asset Relief Program under the
Emergency Economic Stabilization Act of 2008, including the Interim Final Rule
and any other rules and regulations thereunder, as amended (the “TARP
Requirements”), shall be subject to all applicable TARP restrictions, including,
without limitation, a minimum two (2) year vesting requirement from the date of
grant as set forth in the Interim Final Rule, as may be amended from time to
time, including pursuant to any final rule.
(d) Business Expenses. The Company shall promptly pay directly, or shall
reimburse Executive for, all business expenses, including but not limited to
expenses for travel and entertainment, paid or incurred by Executive during the
Term that are reasonable and appropriate to the conduct by Executive of the
Company’s business, subject to Executive’s providing reasonable substantiation
of such expenses to the Company in accordance with Company policies. In
addition, the Company shall promptly pay all reasonable expenses incurred by
Executive in connection with the drafting and negotiation of this Agreement, the
Exhibit hereto and related matters.
     1.06 Fringe and Other Benefits.
          During the Term, the Company shall make available to Executive such
fringe and other benefits and perquisites as are regularly and generally
provided to the other senior executives of the Company, subject to the terms and
conditions of any employee benefit plans and arrangements maintained by the
Company and all applicable TARP Requirements, including, without limitation, the
restriction on tax gross-up payments.

-4-



--------------------------------------------------------------------------------



 



     1.07 Termination of Employment.
(a) Payments Upon Termination. If Executive terminates his employment under this
Agreement for any reason or if the Company terminates Executive’s employment
under this Agreement for any reason, then, upon any such termination of
Executive’s employment, Executive shall receive from the Company: any unpaid
Base Salary and Share Salary for any period ending on or before the date of
termination of employment, any unreimbursed business expenses subject to
reimbursement under Section 1.05, vacation pay for accrued but unused vacation
days through the date of termination and any benefits to which Executive may be
entitled pursuant to the terms and conditions of any applicable employee benefit
plan of the Company, which shall be paid on the Company’s first payroll date
following Executive’s termination of employment (or, for purposes of benefits
under an employee benefit plan of the Company, provided pursuant to the terms of
the applicable employee benefit plan). Notwithstanding anything to the contrary,
no payment or benefit will be provided to Executive if any such payment or
benefit would violate the TARP Requirements.
(b) Return of Company Property. Upon termination of Executive’s employment, or
upon the request of the Company at any time, Executive shall terminate his use
of and return to the Company all Company property, including without limitation,
any Confidential Information, vehicles, credit cards, equipment, computers,
phones, cell phones, pagers, equipment, supplies, tools, keys or locks.
(c) No Further Obligations. Upon termination of Executive’s employment under
this Agreement, the Parties shall have no further obligations under this
Agreement to each other except as expressly stated herein and in any written
employee benefit plans and arrangements applicable to Executive which are
maintained by the Company at the time of such termination of Executive’s
employment, and no further payments of Base Salary or Share Salary or other
compensation or benefits shall be payable by the Company to Executive, except
such obligations and payments (i) as are set forth in this Section 1.07; (ii) as
are required by the express terms of any written employee benefit plans and
arrangements applicable to Executive which are maintained by the Company at the
time of such termination of Executive’s employment; (iii) as may be required by
law or (iv) as may be mutually agreed upon between the Parties in a signed
written negotiated agreement entered into in connection with a termination of
Executive’s employment under this Agreement, which agreement shall contain a
release in favor of the Company which is comparable in scope to the release
referred to in the next sentence. Notwithstanding any other provision of this
Agreement, as a precondition to the payment of any compensation or benefits in
excess of those otherwise required by law to be paid upon termination of
employment, the Executive agrees to execute a release of any claims against the
Company, its employees, officers, directors, shareholders, Affiliates and
subsidiaries arising out of, in connection with or relating to Executive’s
employment with or termination of employment from the Company including any
claims under the terms of this Agreement, and specifically including but not
limited to a release of claims under the Age Discrimination in Employment Act
and any similar rights under any state or local law, in a form reasonably
acceptable to the Company. Anything to the contrary herein notwithstanding,
nothing in the releases described in this Section 1.07(c) shall release any

-5-



--------------------------------------------------------------------------------



 



releasee from any claims or damages based on (i) any right or claim that arises
exclusively from events occurring after the date Executive executes such
release, (ii) any right Executive may have to payments, benefits or entitlements
under this Agreement or any applicable plan, policy, program or arrangement of,
or other agreement with, the Company or any Affiliate, (iii) Executive’s
eligibility for indemnification in accordance with this Agreement, the
organizational documents of the Company and the Company’s subsidiaries which are
material to the Business of the Company (said documents collectively referred to
as the “Corporate Documents”), or applicable laws, or under any applicable
insurance policy, with respect to any liability Executive incurs as a director,
officer or employee of the Company or any Affiliate or (iv) any right Executive
may have to obtain contribution as permitted by law in the event of entry of
judgment against Executive as a result of any act or failure to act for which
Executive and any releasee are jointly liable. For so long as the Company is
subject to the TARP Requirements, any such agreement or release shall be subject
to the TARP Requirements.
     1.08 Force Majeure.
     Notwithstanding any other provision of this Agreement, if, as a result of
force majeure, including and without limitation (i) acts of God; (ii) acts of
public enemy; (iii) civil disturbances; (iv) war or (v) any and all other events
and circumstances not within or subject to a Party’s reasonable control, the
Company is unable to carry out, wholly or in part, its duties and obligations
under this Agreement, then the duties and obligations shall be suspended during
the continuance of the force majeure event. The Company shall use all reasonable
diligence to remove the force majeure event as quickly as reasonably possible.
The requirement that any force majeure shall be remedied with all reasonable
diligence shall not require the settlement of strikes, lockouts or other labor
difficulty suffered, but resolution of all such difficulties shall be entirely
within the discretion of the Party concerned.
ARTICLE TWO
RESTRICTIVE COVENANTS
     2.01 Confidentiality.
          In the course of performing his duties for the Company, the Company
agrees to provide the Executive with certain proprietary, confidential and trade
secret information of the Company and its affiliates, including but not limited
to: the database of customer accounts; customer, supplier and distributor list;
customer profiles; information regarding sales and marketing activities and
strategies; trade secrets; data regarding technology, products and services;
information regarding pricing, pricing techniques and procurement; financial
data and forecasts regarding the Company and customers, suppliers and
distributors of the Company; software programs and intellectual property
(collectively, “Confidential Information”). All Confidential Information shall
be and remain the sole property of the Company and its assigns, and the Company
shall be and remain the sole owner of all patents, copyrights, trademarks, names
and other rights in connection therewith and without regard to whether the
Company is at any particular time developing or marketing the same. The
Executive acknowledges that the Confidential Information is a valuable, special
and unique asset of the Company and that his

-6-



--------------------------------------------------------------------------------



 



access to and knowledge of the Confidential Information is essential to the
performance of his duties as an employee of the Company. In light of the
competitive nature of the business in which the Company is engaged, Executive
agrees that he will, both during the Term and thereafter, maintain the strict
confidentiality of all Confidential Information known or obtained by him or to
which he has access in connection with his employment by the Company and that he
will not, without prior written consent of the Board for and on behalf of the
Company, (i) disclose any Confidential Information to any person or entity
(other than in proper performance of his duties hereunder) or (ii) make any use
of any Confidential Information for his own purposes or for direct or indirect
benefit of any person or entity other than the Company. Confidential Information
shall not be deemed to include (a) information which becomes generally available
to the public through no fault of the Executive, (b) information which is
previously known by the Executive prior to his receipt of such information from
the Company, (c) information which becomes available to the Executive on a
non-confidential basis from a source which, to the Executive’s knowledge, is not
prohibited from disclosing such information by legal, contractual or fiduciary
obligation to the Company or (d) information which is required to be disclosed
in order to comply with any applicable law or court order. Immediately upon
termination of the Executive’s employment or at any other time upon the
Company’s request, the Executive will return to the Company all memoranda, notes
and data, computer software and hardware, records or other documents compiled by
the Executive or made available to the Executive during the Executive’s
employment with the Company concerning the Business of the Company, including
without limitation, all files, records, documents, lists, equipment, supplies,
promotional materials, keys, phone or credit cards and similar items and all
copies thereof or extracts therefrom.
     2.02 No Solicitation of Employees.
          Executive agrees that, both during the Term and for a period of one
year following termination by the Executive of his employment with the Company
other than for Good Reason or any termination of Executive’s employment by the
Company, Executive will not, directly or indirectly, on behalf of himself or any
other person or entity, hire, engage or solicit to hire for employment or
consulting or other provision of services, any person who is actively employed
(or in the six months preceding Executive’s termination of employment with the
Company was actively employed) by the Company, except for rehire by the Company.
This includes, but is not limited to, inducing or attempting to induce, or
influence or attempting to influence, any person employed by the Company to
terminate his or her employment with the Company.
     2.03 No Solicitation of Customers.
          Executive agrees that, both during the Term and for a period of one
year following termination by the Executive of his employment with the Company
other than for Good Reason or any termination of Executive’s employment by the
Company, Executive will not directly, on behalf of any competitor of the Company
in the Business of the Company, solicit the business of any entity within the
United States who is a customer of the Company.

-7-



--------------------------------------------------------------------------------



 



     2.04 Non-Disparagement.
          Executive agrees that, during the Term and thereafter, Executive will
not intentionally make any disparaging or detrimental public comments about the
Company, any of its officers, directors, employees, Affiliates or agents nor
will Executive authorize, encourage or participate with anyone on Executive’s
behalf to make such statements. In consideration of the foregoing, the Company
will instruct its directors and senior officers not intentionally to make any
disparaging or detrimental public comments about Executive during the Term or
thereafter. Nothing in this Section 2.04 shall preclude either party from
fulfilling any duty or obligation that he or it may have at law, from responding
to any subpoena or official inquiry from any court or government agency,
including providing truthful testimony, documents subpoenaed or requested or
otherwise cooperating in good faith with any proceeding or investigation, or, in
the case of Executive, from taking any reasonable actions to enforce his rights
under this Agreement.
     2.05 Enforcement.
          Executive acknowledges and agrees that the services to be provided by
him under this Agreement are of a special, unique and extraordinary nature.
Executive further acknowledges and agrees that the restrictions contained in
this Article Two are necessary to prevent the use and disclosure of Confidential
Information and to protect other legitimate business interests of the Company.
Executive acknowledges that all of the restrictions in this Article Two are
reasonable in all respects, including duration, territory and scope of activity.
In the event a court of competent jurisdiction determines as a matter of law
that any of the terms of this Article Two are unreasonable or overbroad, the
Parties expressly allow such court to reform this Agreement to the extent
necessary to make it reasonable as a matter of law and to enforce it as so
reformed. The Executive agrees that the restrictions contained in this
Article Two shall be construed as separate agreements independent of any other
provision of this Agreement or any other agreement between Executive and the
Company. Executive agrees that the existence of any claim or cause of action by
Executive against the Company (whether predicated on this Agreement or
otherwise) shall not constitute a defense to the enforcement by the Company of
the covenants and restrictions in this Article Two. Executive agrees that the
restrictive covenants contained in this Article Two are a material part of
Executive’s obligations under this Agreement for which the Company has agreed to
compensate Executive and provide him with Confidential Information as provided
in this Agreement. Executive agrees that the injury the Company will suffer in
the event of the breach by Executive of any clause of this Article Two will
cause the Company irreparable injury that cannot be adequately compensated by
monetary damages alone. Therefore, Executive agrees that the Company, without
limiting any other legal or equitable remedies available to it, shall be
entitled to obtain equitable relief by injunction or otherwise from any court of
competent jurisdiction, including, without limitation, injunctive relief to
prevent Executive’s failure to comply with the terms and conditions of this
Article Two. The restricted periods referenced in Article Two shall be extended
on a day-for-day basis for each day during which Executive violates the
provisions of any respective provision hereof in any material respect, so that
Executive is restricted from engaging in the activities prohibited by
Article Two for the full periods specified therein, as applicable.

-8-



--------------------------------------------------------------------------------



 



     2.06 Intangible Property.
          Executive will not at any time during or after the Term have or claim
any right, title or interest in any trade name, trademark, patent, copyright,
work for hire or other similar rights belonging to or used by the Company and
shall not have or claim any right, title or interest in any material or matter
of any sort prepared for or used in connection with the business or promotion of
the Company, whatever Executive’s involvement with such matters may have been,
and whether procured, produced, prepared, or published in whole or in part by
Executive, it being the intention of the Parties that Executive shall and hereby
does recognize that the Company now has and shall hereafter have and retain the
sole and exclusive rights in any and all such trade names, trademarks, patents,
copyrights (all Executive’s work in this regard being a work for hire for the
Company under the copyright laws of the United States), material and matter as
described above. If any such work created by Executive is not a work made for
hire under the copyright laws of the United States, then Executive hereby
assigns to the Company all right, title and interest in each such work
(including without limitation all copyright rights). Executive shall cooperate
fully with the Company, at the cost and expense of the Company, during his
employment and thereafter in the securing of trade name, trademark, patent or
copyright protection or other similar rights in the United States and in foreign
countries and shall give evidence and testimony and execute and deliver to the
Company all papers reasonably requested by it in connection therewith.
     2.07 Good Reason.
          For purposes of this Agreement, “Good Reason” shall mean, in the
absence of the written consent of Executive:
     (i) the failure of the Executive to continue to report directly to the CEO;
     (ii) the assignment to Executive of duties materially inconsistent with the
Executive’s titles, positions, status, reporting relationships, authority,
duties or responsibilities as contemplated by Section 1.04, or any other action
by the Company which results in a diminution in the Executive’s titles,
positions, status, reporting relationships, authority, duties or
responsibilities from his most senior titles, positions, status, reporting
relationships, authority, duties or responsibilities existing during the Term,
other than insubstantial or inadvertent actions not taken in bad faith which are
remedied by the Company promptly after receipt of notice thereof given by
Executive;
     (iii) any failure by the Company to make the payments and/or provide the
benefits to Executive contemplated in, or any other failure to comply with any
of the provisions of, Sections 1.05 or 1.06 (whether or not the reason for any
such failure is based on the TARP Requirements or other applicable law), other
than insubstantial or inadvertent failures not in bad faith which are remedied
by the Company promptly after receipt of notice thereof given by Executive;

-9-



--------------------------------------------------------------------------------



 



     (iv) any failure by the Company to comply with and satisfy Section 3.02; or
     (v) any material failure by the Company to comply with any other material
provision of this Agreement (including Exhibit A).
Anything notwithstanding to the contrary, Executive may only terminate his
employment for “Good Reason” upon 30 days’ written notice to the Company given
within 60 days after Executive has knowledge of the occurrence of the event or
events giving rise to Good Reason (provided the Company does not remedy or
otherwise cure the event or events giving rise to Good Reason prior to the
expiration of such 30-day notice period).
     2.08 Cause.
          For purposes of this Agreement, “Cause” shall mean that the Executive:
     (i) willfully fails or refuses to substantially perform the Executive’s
responsibilities under this Agreement, after demand for substantial performance
has been given by the Board that specifically identifies how the Executive has
failed to perform such responsibilities;
     (ii) engages in gross misconduct which is materially and demonstrably
injurious to the Company;
     (iii) is convicted of a felony or pleads guilty or nolo contendere to a
felony;
     (iv) materially breaches Article Two of this Agreement;
     (v) engages in any act of fraud (including misappropriation of the
Company’s funds or property) in connection with the Business of the Company
which is materially and demonstrably injurious to the Company; or
     (vi) is disqualified or barred by any governmental or self-regulatory
authority from serving in the capacity contemplated by this Agreement.
The termination of employment of the Executive shall not be deemed to be for
Cause unless and until there shall have been delivered to the Executive a copy
of a resolution duly adopted by the affirmative vote of not less than 66% of the
entire membership of the Board (excluding the Executive) at a meeting of the
Board called and held for such purpose (after reasonable notice is provided to
the Executive and the Executive is given an opportunity, together with counsel,
to be heard before the Board) finding that, in the good faith opinion of the
Board, the Executive is guilty of the conduct described above, and specifying
the particulars thereof in detail. For purposes of this Agreement, no act or
omission on the part of the Executive shall be considered “willful” unless it is
done or omitted in bad faith or without reasonable belief that the act or
omission was in the best interests of the Company. Any act or omission based
upon a resolution duly adopted by

-10-



--------------------------------------------------------------------------------



 



the Board or upon advice of counsel for the Company shall be conclusively
presumed to have been done or omitted in good faith and in the best interests of
the Company.
     2.09 Survival.
          Any termination of the Executive’s employment or of this Agreement (or
breach of this Agreement by the Executive or the Company) shall have no effect
on the continuing operation of this Article Two.
ARTICLE THREE
MISCELLANEOUS
     3.01 Entire Agreement.
          This Agreement constitutes the entire agreement and understanding
between the Parties hereto concerning the subject matter hereof. No
modification, amendment, termination or waiver of this Agreement shall be
binding unless in writing and signed by Executive and duly authorized officer(s)
of the Company. Failure of the Company or Executive to insist upon strict
compliance with any of the terms, covenants or conditions hereof shall not be
deemed a continuing waiver of such or other terms, covenants and conditions.
     3.02 Successors and Assigns.
          This Agreement shall be binding upon and inure to the benefit of
Executive and the heirs, executors, assigns and administrators of Executive or
his estate and property and shall be binding upon and inure to the benefit of
the Company and its successors and assigns (as provided below). Executive may
not assign or transfer to others the obligation to perform Executive’s duties
hereunder, and there are no third party beneficiaries to Executive’s rights
hereunder. The Company may assign or transfer its rights and obligations under
this Agreement. The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid.
     3.03 Indemnification and Directors and Officers Liability Insurance.
(a) To the extent permitted by applicable law and the Corporate Documents, the
Company hereby agrees to indemnify Executive from and against all loss, costs,
damages and expenses including, without limitation, legal expenses of counsel
(which expenses the Company will, to the extent so permitted, advance to
Executive as the same are incurred) arising out of or in connection with the
fact that Executive is or was an officer, employee or agent of the Company
and/or its Affiliates. However, the Executive shall repay any expenses paid or
reimbursed by the Company if it is ultimately determined that he is not legally
entitled to be indemnified by the Company. If the Company’s ability to

-11-



--------------------------------------------------------------------------------



 



make any payment contemplated by this Section 3.03 depends on an investigation
or determination by the Board, at the Executive’s request the Company will use
its best efforts to cause the investigation to be made (at the Company’s
expense) and to have the Board reach a determination as soon as reasonably
possible.
(b) A directors’ and officers’ liability insurance policy (or policies) shall be
kept in place, during the Term and thereafter until the later of (i) the sixth
anniversary of the date on which Executive’s employment with the Company
terminates and (ii) the date on which all claims against Executive that would
otherwise be covered by the policy (or policies) would become fully time barred,
providing coverage to Executive that is no less favorable to him in any respect
(including, without limitation, with respect to scope, exclusions, amounts and
deductibles) than the coverage then being provided to any other present or
former senior executive or director of the Company.
     3.04 Insurance.
          If the Company desires at any time or from time to time during the
Term to apply in its own name or otherwise for life, health, accident or other
insurance covering Executive, the Company may do so and may take out such
insurance for any sum which the Company may deem necessary to protect its
interests. Executive will have no right, title or interest in or to such
insurance, but will, nevertheless, assist the Company in procuring and
maintaining the same by submitting from time to time to the usual customary
medical, physical, and other examinations and by signing such applications,
statements and other instruments as may reasonably be required by the insurance
company or companies issuing such policies.
     3.05 Notices.
          Notices hereunder shall be deemed delivered upon the confirmation of
delivery of a facsimile or of actual receipt by the addressee and shall be sent
as follows (or if receipt is acknowledged by the recipient, by email):
If to Executive:
Matthew A. Kerin
P.O. Box 330910
West Hartford, CT 06133
Telephone: (860) 231-0155
Email: makerin@gmail.com
and if to the Company:
Flagstar Bancorp, Inc.
5151 Corporate Drive
Troy, Michigan 48098
Telephone: (248) 312-5070
Facsimile: (866) 748-6978
Email: Matt.Roslin@flagstar.com
Attention: Matthew I. Roslin

-12-



--------------------------------------------------------------------------------



 



with a copy to:
Kutak Rock LLP
1101 Connecticut Avenue, N.W.
Suite 1000
Washington, DC 20036
Telephone: (202) 828-2400
Facsimile: (202) 828-2488
Email: jeremy.johnson@kutakrock.com
Attention: Jeremy T. Johnson
or to such other address and/or person designated by a Party in writing and in
the same manner to the other Party. Any written notice required to be provided
by or to Executive under this Agreement may be provided by or to such
representative or representatives as Executive may designate by written notice
to the Company.
     3.06 Offset/Breach.
          The Company’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any setoff, counterclaim, recoupment, defense or other claim, right
or action which the Company may have against the Executive or others.
Executive’s termination of his employment hereunder, with or without Good
Reason, shall not be a breach of this Agreement. Performance of Executive’s
obligations hereunder shall not be affected by any setoff, counterclaim,
recoupment, defense or other claim, right or action which Executive may have
against the Company or others. The Company’s termination of Executive’s
employment hereunder, with or without Cause, shall not be a breach of this
Agreement.
     3.07 Counterparts.
          This Agreement may be signed in counterparts, each of which shall be
deemed an original and all of which taken together shall constitute one and the
same agreement, and delivered by facsimile or other electronic transmission
confirmed promptly thereafter by actual delivery of executed counterparts.
     3.08 Applicable Law.
          This Agreement and all rights and liabilities of the Parties shall be
governed by and interpreted in accordance with the laws of the State of New
York, excluding any choice of law rules which would refer the matter to the laws
of another jurisdiction.
     3.09 Headings.
          The captions and headings contained in this Agreement are for
convenience only and shall not be construed as a part of the Agreement.

-13-



--------------------------------------------------------------------------------



 



     3.10 Severability.
          To the extent any provision of this Agreement or portion hereof shall
be invalid or unenforceable, it shall be considered deleted herefrom and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect and the Parties agree to meet promptly to
negotiate in good faith a substitute enforceable provision which preserves to
the greatest extent possible the benefits (economic and other) intended to be
conferred on the Parties under this Agreement.
     3.11 Representations, Warranties and Covenants.
          The Company represents and warrants that (i) the execution and
performance of this Agreement, including the employment of Executive as
Executive Vice President and Managing Director, Corporate Specialties, have been
duly authorized by all necessary action of the Company and/or the Board and
(ii) that the information relating to the Company as set forth in the Agreement
is true and correct.
     3.12 Golden Parachute Payment. If any payment or benefit to the Executive
under this Agreement or otherwise would be a Golden Parachute Payment that is
prohibited by applicable law, then the total payments and benefits will be
reduced to the Golden Parachute Limit. For purposes of this Section 3.12,
“Golden Parachute Payment” means a golden parachute payment within the meaning
of Section 18(k) of the Federal Deposit Insurance Act and “Golden Parachute
Limit” means the greatest amount of payments and benefits that could be made to
the Executive without having any payment or benefit be a Golden Parachute
Payment.
ARTICLE FOUR
TAXATION AND TARP
     4.01 Taxation.
          The Parties believe that the provisions of this Agreement are in
compliance with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”), as presently in effect, if and to the extent
that such requirements apply. In the event that any of the payment obligations
hereunder will be considered by the Internal Revenue Service to be not in
compliance with the requirements of Section 409A, the Parties will cooperate in
good faith to endeavor to meet these requirements in a manner which preserves to
the greatest extent possible the economic benefits intended to be conferred on
the Executive under this Agreement. Notwithstanding any provision of this
Agreement to the contrary, only to the extent that any payment or benefit paid
or provided to the Executive under this Agreement or otherwise (including, but
not limited to, the Supplemental Retirement Benefit) is subject to the
requirements of Section 409A and is not exempted from such requirements, if at
the time of Executive’s termination of employment with the Company, he is a
“specified employee” as defined in Section 409A, no payment or benefit that
results from his termination of employment shall be provided until the date
which is six months after the date of his termination of employment (or, if
earlier, his date of death). Payments to which Executive would otherwise be
entitled during the six-month period described above shall be accumulated and
paid in a lump

-14-



--------------------------------------------------------------------------------



 



sum on the first day of the seventh month after the date of his termination of
employment. Notwithstanding anything to the contrary, to the extent required by
Section 409A: (a) the amount of expenses eligible for reimbursement or to be
provided as an in-kind benefit under this Agreement during a calendar year may
not affect the expenses eligible for reimbursement or to be provided as an
in-kind benefit in any other calendar year; (b) the right to reimbursement or
in-kind benefits under this Agreement shall not be subject to liquidation or
exchange for another benefit; and (c) no reimbursement under this Agreement
shall be made later than the last day of the calendar year following the
calendar year in which the expense was incurred. The Parties acknowledge and
agree all payments under this Agreement are subject to withholding under
applicable law and payments hereunder will be made net of withholding, if any.
     4.02 TARP and Other Applicable Law
          The Parties believe that the provisions of this Agreement are in
compliance with the TARP Requirements and other applicable law, as presently in
effect, if and to the extent that such requirements apply. For so long as the
Company is subject to the TARP Requirements, the provisions of this Agreement
are subject to and shall be, to the fullest extent possible, interpreted to be
consistent with the TARP Requirements, which terms control over the terms of
this Agreement in the event of any conflict between the TARP Requirements and
this Agreement. Notwithstanding anything in this Agreement to the contrary, in
no event shall any payment, award or benefit under this Agreement vest or be
settled, paid or accrued, if any such vesting, settlement, payment or accrual
would be in violation of the TARP Requirements or other applicable law. In the
event of any such violation, the Parties will cooperate in good faith to
endeavor to meet the TARP Requirements and other applicable law in a manner
which preserves to the greatest extent possible the intent and purposes of this
Agreement.
* * *
          IN WITNESS WHEREOF, the Parties have executed this Agreement on the
dates set forth below opposite their names, effective as of the date first set
forth above.

                          EXECUTIVE:    
 
               
Dated: November ___, 2009
                             
 
      Matthew A. Kerin    
 
                        FLAGSTAR BANCORP, INC.:    
 
               
Dated: November ___, 2009
      By:        
 
         
 
Name: Joseph P. Campanelli    
 
          Title: President and Chief Executive Office    

-15-